                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

ISREAL BOTELLO,                                  )
                                                 )
     Plaintiff,                                  )
                                                 )
v.                                               )        NO. 3:18-cv-00549
                                                 )
TENNESSEE DEPARTMENT OF                          )        JUDGE CAMPBELL
CORRECTION, et al.,                              )        MAGISTRATE JUDGE NEWBERN
                                                 )
     Defendants.                                 )

                                            ORDER

         Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

33), which was filed on April 6, 2020. Through the Report and Recommendation, the Magistrate

Judge recommends that this action be dismissed without prejudice under Rule 4(m) of the Federal

Rules of Civil Procedure for failure to effect service of process. On November 12, 2019, the

Magistrate Judge ordered Plaintiff to show cause by December 3, 2019, as to why this action

should not be dismissed without prejudice under Rule 4(m) for failure to effect service of process

on the defendants. (Doc. No. 32). Plaintiff did not respond to the show cause order and has not

served the defendants. Although the Report and Recommendation advised the parties that any

objections must be filed within 14 days of service, no objections have been filed.

         The Court has reviewed the Report and Recommendation and concludes it should be

adopted and approved. Accordingly, this action is DISMISSED without prejudice.

         It is so ORDERED.

                                                         ________________________________
                                                         WILLIAM L. CAMPBELL, JR.
                                                         UNITED STATES DISTRICT JUDGE




     Case 3:18-cv-00549 Document 34 Filed 06/22/20 Page 1 of 1 PageID #: 182
